Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/332,052
Filing Date: October 24, 2016
Appellant(s): Ralph Wiechers



__________________
John Paul Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 02/28/2022.
(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated 10/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Rejections under 35 U.S.C. § 103

Appellant’s arguments filed with respect to rejection of the claims under 35 USC § 103 have been fully considered but they are not persuasive.  With regard to claims 1, 5, 10, 12-16, 19-23, and 26-28, the Appellant argues that: 
The Examiner erred by failing to present a prima facie case of obviousness because Klingenberg in view of Raju does not disclose, teach, or suggest all the limitations of the claims (Brief, pages 8-11).
Appellant specifically argues “Klingenberg cannot correspond to the quoted limitation because ‘the first information is obtained or captured from a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed’, not from a shipment” (Briefs, page 9) and further asserts “Raju also does not disclose that first information is obtained or captured from a first apparatus situated at a location at which the delivery of the shipment is performed” (Brief, page 9).  


The Examiner then turns to Raju to teach the “wherein the first information is obtained or captured from a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed”.  Raju teaches a customized mailbox for placement outside the home.  The mailbox can comprise a display, keypad, bar-code reader, and transmitter/receiver.  The mailbox may communicate wirelessly with a secure parcel service provider (SPSP).  When a delivery attempt is made, the delivery person may scan a barcode (first information) on the parcel using the barcode reader within the mailbox (first apparatus).  The mailbox then transmit the information to the SPSP. (Raju: [0018]).   As such, Raju teaches the recited limitation of “wherein the first information is obtained or captured from a first apparatus ,wherein the first apparatus is situated at a location at which the delivery of the shipment is performed” to cure the deficiencies of Klingenberg.

In response to Appellant' s argument that there is no teaching, suggestion, or motivation to combine the references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the primary reference Klingenberg discloses the claim as a whole and the secondary reference Raju teaches wherein the first information is obtained or captured from a first apparatus, wherein the first apparatus is situated at a location at which the delivery of the shipment is performed.  It would be obvious to combine the teaches of Raju with the teachings of Klingenberg in order to provide secure deliveries and avoid package theft (Raju: [0003]).
In response to applicant's argument that ”the method of communicating between the portable device of the deliver and the first apparatus is not known from the prior art, and the cited elements of the mobile station and mail box would not perform the same function as performed separately because neither possessed the function to communication in the manner described in the claims”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the Examiner maintains the cited references disclose and teach the features discussed above and that the Examiner established a prima facie case of obviousness by providing the motivation to combine both references.

The Examiner’s errors with respect to claim 1 apply to the rejections of claims 17-18 and 25 (Brief, page 11). 
The Examiner respectfully disagrees and directs Appellant’s attention to the remarks pertaining to claim 1 above.

The Examiner’s errors with respect to claim 1 apply to the rejection of claim 24 (Brief, page 11).
The Examiner respectfully disagrees and directs Appellant’s attention to the remarks pertaining to claim 1 above.






For the above reasons, it is believed that the rejections under 35 U.S.C. 103 should be sustained.

Respectfully submitted,
/ELISA H YANG/Examiner, Art Unit 3625  
                                                                                                                                                                                                      

Conferees:

/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.